Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


DETAILED ACTION

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 4-8, 11-16 and 19-22 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3, 9 and 21 of U.S. Patent No. 11109415.  Although the conflicting claims are not identical, they are not patentably distinct from each other because:
	Claims 1-3, 9 and 21 of Patent No.11109415 contain every elements of claims 1, 4-8, 11-16 and 19-22 of the instant application and thus anticipate the claims of the instant application. Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-8, 11-16 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Stern-Berkowitz et al (US 20170280481, “Stern”) in view of Hu et al (US 20160330768, “Hu”).

	Re claims 1, 4, 11, 12, 19 and 20, Stern discloses a WTRU performing a Random Access procedure that is based on one or more parameters (PRACH parameters, paragraph [0100]) that are specific for a predefined coverage level (claim 1), but fails to explicitly disclose receiving parameters being one or more access control parameters that are specific for a predefined coverage level. Hu discloses receiving system message including at least one group of extended access class barring (EACB) parameter corresponding to a coverage enhancement level (paragraph [0144]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Stern with Hu for the benefit of providing efficient utilization of network resources by controlling access based on coverage level of UE.  
	Re claims 5 and 13, Stern discloses all of the limitations of the base claim, but fails to disclose applying the coverage-specific access control parameters based on its coverage level. Hu discloses applying the coverage-specific access control parameters based on its coverage level (paragraph [0145]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Stern with Hu for the benefit of providing efficient utilization of network resources by controlling access based on coverage level of UE.  
	Re claims 6, 14 and 21, Stern discloses all of the limitations of the base claim, but fails to disclose performing a coverage level reselection process. Hu discloses performing a coverage level reselection process (paragraph [0210]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Stern with Hu for the benefit of providing efficient utilization of network resources by controlling access based on coverage level of UE.  
	Re claims 7, 15 and 22, Stern discloses all of the limitations of the base claim, but fails to disclose performing an access barring check for a specific coverage level within a coverage level reselection process. Hu discloses performing an access barring check for a specific coverage level within a coverage level reselection process (paragraphs [0145] and [0210]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Stern with Hu for the benefit of providing efficient utilization of network resources by controlling access based on coverage level of UE.  
	Re claims 8 and 16, Stern discloses performing RA procedure with new CE level (paragraph [0305]), but fails to performing the access barring check when the coverage level changes during a Random Access procedure. Hu discloses performing an access barring check for a specific coverage level (paragraphs [0145] and [0210]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Stern with Hu for the benefit of providing efficient utilization of network resources by controlling access based on coverage level of UE.  
	 
Claims 9, 10, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Stern in view of Hu and further in view of Park et al (US 20170231011, “Park”).
	Re claims 9 and 17, Stern discloses all of the limitations of the base claim, but fails to disclose determining that the Random Access Response reception was not successful in response to a determination that no Random Access Response is received within a Random Access Response window or in response to a determination that none of all received Random Access Responses contains a Random Access Preamble identifier. Park discloses the RAR reception is considered to be unsuccessful if no RAR is received within the RAR window, or if none of all received RARs contains a RAP ID (paragraph [0240]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Stern with Park for the benefit of providing reliable random access process by utilizing backoff procedure in response to unsuccessful RAR reception.  
	Re claims 10 and 18, Stern discloses determining whether the apparatus is in a next enhanced coverage level or whether the apparatus remains in a current enhanced coverage level (paragraph [0305]).
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hong Cho whose telephone number is 571-272-3087.  The examiner can normally be reached on Mon-Fri during 7 am to 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HONG S CHO/
Primary Examiner, Art Unit 2467